Citation Nr: 0524625	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision in 
which the RO denied service connection for a low back 
disability.  The veteran filed a notice of disagreement (NOD) 
in November 2003 and the RO issued a statement of the case 
(SOC) in December 2003.  The veteran filed a substantive 
appeal in March 2004.

In March 2004, the veteran requested hearing before a member 
of the Board (Veterans Law Judge), but he withdrew this 
request later that month.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The veteran contends that he has a low back disability 
related to service.  The Board's review of the record reveals 
that additional evidentiary development of the claim is 
warranted.

Service medical records show that, in September 1979, the 
veteran complained of severe lumbar pain that radiated up the 
spine.  In August 1981, after undergoing a bilateral 
orchectomy, the veteran complained of low back pain with 
radiculopathy.

VA Medical Center (VAMC) records dated in July 2000 indicate 
that the veteran had low back pain secondary to degenerative 
disease.  A March 2003 x-ray report also notes degenerative 
changes in the low back.

A July 2004 statement from John F. Stremple., M.D., suggests 
that the veteran's current back disability could possibly be 
related to spinal injections associated with surgical 
procedures in service.  This opinion, though favorable to the 
veteran, is  speculative, and, thus, insufficient to decide 
the claim on appeal.  See 38 C.F.R. § 3.102 (2004) 
(admonishing that the grant of service connection is not to 
be made with resort to speculation).  Under these 
circumstances, the Board finds that a more definitive medical 
opinion as to the relationship, if any, between the veteran's 
low back disability and service is needed to fairly resolve 
the question on appeal.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004)

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should attempt to obtain anesthesiology reports 
connected to surgical procedures in service, since part of 
the veteran's contention is that spinal injections associated 
with the operations are the cause of his current disability.

Further, while the matter is in remand status, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also request that the 
veteran furnish all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the Veterans  
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should undertake appropriate 
action to obtain hospital records of 
anesthesiology reports associated with 
each surgical procedure the veteran 
underwent while in service.  If 
necessary, the RO should ask the veteran 
to provide specific information as to the 
dates and hospitals where the procedures 
were performed.  The RO should request 
such records from the NPRC, as well as 
from each hospital, directly.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
from each contacted entity are associated 
with the veteran's claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the 
lumbosacral spine, by a physician.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include x-rays) 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the orthopedic examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

The examiner should clearly identify all 
current disability underlying the 
veteran's current complaints of low back 
pain.  With respect to each such 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (there is at 
least a 50 percent probability) that such 
disability is the result of disease or 
injury incurred during service, to 
specifically include the specific 
incidents of radiating pain noted in 
September 1979 and August 1981.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, and clear reasons and bases 
for the RO's determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 
 
 
 


